  Case 5:19-cv-00011-TBR Document 15 Filed 06/03/19 Page 1 of 4 PageID #: 62




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY

 VIVIAN CRUTCHFIELD,

                     Plaintiff,                      Civil Action No: 5:19-cv-11-TBR

          v.

 THE PRUDENTIAL INSURANCE
 COMPANY OF AMERICA,

                     Defendant.


                    JOINT NOTICE OF SETTLEMENT AND REQUEST
                       FOR STAY OF ALL PENDING DEADLINES

         Plaintiff, Vivian Crutchfield, and Defendant, The Prudential Insurance Company of

America (“Prudential”), by and through the undersigned counsel, submit this joint notice of

settlement and request for a stay of all pending deadlines, and state the following:

         1.     On May 30, 2019, the parties reached a settlement in principle.

         2.     As a result of reaching this settlement in principle, the parties request 30 days to

finalize the form and content of the final settlement agreement. At or before the end of that 30-day

time period, the parties intend to file with the Court formal documentation terminating this action.

         3.     The parties further request that all deadlines in this action be stayed pending the

filing of the Joint Stipulation of Dismissal.

         WHEREFORE, the parties jointly submit this notice of pending settlement and request this

Court to enter an order to stay all deadlines and hearings until June 28, 2019.




57230290v.1
  Case 5:19-cv-00011-TBR Document 15 Filed 06/03/19 Page 2 of 4 PageID #: 63




 DATED: June 3, 2019                   Respectfully submitted,

                                       THE PRUDENTIAL INSURANCE
                                       COMPANY OF AMERICA



                                       By: /s/ Julie M. Kamps
                                           One of Its Attorneys


                                       Amanda A. Sonneborn (pro hac vice)
                                       Julie M. Kamps (pro hac vice)
                                       SEYFARTH SHAW LLP - Chicago
                                       233 South Wacker Drive, Suite 8000
                                       Chicago, IL 60606-6448
                                       312-460-5873
                                       Fax: 312-460-7873
                                       Email: asonneboran@seyfarth.com
                                       Email: jkamps@seyfarth.com

                                       Phillip L. Monhollen
                                       QUINTAIROS, PRIETO, WOOD
                                       & BOYER, P.A.
                                       9300 Shelbyville Road
                                       Suite 400
                                       Louisville, KY 40222
                                       Telephone: (502) 423-6390
                                       Facsimile: (502) 423-6391
                                       E-mail: phillip.monhollen@qpwblaw.com




                                     -2-
57230290v.1
  Case 5:19-cv-00011-TBR Document 15 Filed 06/03/19 Page 3 of 4 PageID #: 64




                                       CODY ALLISON & ASSOCIATES, PLLC


                                       By:/s/ K. Cody Allison
                                           One of its Attorneys

                                       K. Cody Allison
                                       CODY ALLISON & ASSOCIATES, PLLC
                                       Parkway Towers
                                       404 James Robertson Pkwy, Suite #1623
                                       Nashville, TN 37219
                                       Telephone: (615) 234-6000
                                       Facsimile: (615) 727-0175
                                       cody@codyallison.com




                                     -3-
57230290v.1
  Case 5:19-cv-00011-TBR Document 15 Filed 06/03/19 Page 4 of 4 PageID #: 65




                                CERTIFICATE OF SERVICE


        I hereby certify that I have caused a true and correct copy of the foregoing JOINT

NOTICE OF SETTLEMENT AND REQUEST FOR STAY OF ALL PENDING DEADLINES

to be served upon the following, using the Court’s ECF filing system on this 3rd day of June,

2019:

               K. Cody Allison
               CODY ALLISON & ASSOCIATES, PLLC
               Parkway Towers
               404 James Robertson Pkwy, Suite #1623
               Nashville, TN 37219
               Telephone: (615) 234-6000
               Facsimile: (615) 727-0175
               cody@codyallison.com


                                             By: /s/ Julie M. Kamps
                                                Attorney for Defendant




                                                   -4-
